DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palamides (US 7,665,721 B2).
Regarding claim 11, Palamides discloses a stacking apparatus comprising: N precedent-stage conveyor mechanisms (see below) each conveying one or more sheets, the N being an integer equal to or more than three; a merging mechanism 24 that guides, to a merge point, the sheets output from each of the N precedent-stage conveyor mechanisms; a subsequent-stage conveyor mechanism 20 that sequentially receives, at the merge point, each of the sheets conveyed by the N precedent-stage conveyor mechanisms, and conveys each of the sheets in order of the reception while lining up in a conveying direction; and a stacking mechanism 46 that sequentially catches each of the sheets conveyed by the subsequent-stage conveyor mechanism, and stacks, at a predetermined position, each of the caught sheets in order of the catch.

    PNG
    media_image1.png
    409
    462
    media_image1.png
    Greyscale

Regarding claim 14, Palamides discloses a stacking method of stacking one or more sheets by using a stacking apparatus, the stacking apparatus including: N precedent-stage conveyor mechanisms (see above) each conveying the sheets, the N being an integer equal to or more than three; a subsequent-stage conveyor mechanism 20 that sequentially receives each of the sheets conveyed by the N precedent-stage conveyor mechanisms, and conveys each of the sheets in order of the reception while lining up in a conveying direction; and a stacking mechanism 46 that sequentially catches each of the sheets conveyed by the subsequent-stage conveyor mechanism, and stacks each of the caught sheets at a predetermined position in order of the catch, the stacking method comprising feeding the sheets from the N precedent-stage conveyor mechanisms to the subsequent- stage conveyor mechanism by a merging mechanism that guides, to a merge point, each of the sheets output from each the N precedent-stage conveyor mechanisms. See Palamides, col. 6, lines 6-24.
Allowable Subject Matter
Claims 1-5, 8-10, and 13 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Palamides does not teach or suggest an apparatus wherein
N supplying.
Response to Arguments
Applicant requests that “the Examiner confirm that the pending claims 1-5 and 8-14 are not being interpreted as invoking the statutory construction.” Remarks, p. 12. The Examiner confirms that the pending claims are not being interpreted unit 35 U.S.C. 112(f).
Applicant argues that Palamides fails to disclose “N precedent-state conveyor mechanisms each conveying one or more sheets, the N being an integer equal to or more than three” because the reference does not disclose three or more than three conveyor belts. Remarks, p. 14. The Examiner respectfully disagrees. A “conveyor mechanism” need not be a conveyor belt; it could be a part of the belt of Palamides such as the pulley mechanism.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Curtis Mayes, can be reached at (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653